 



Exhibit 10.23

Second Amendment to the Trizec Properties, Inc.
Deferred Compensation Plan

     WHEREAS, Trizec Properties, Inc. (the “Company”) has adopted the Trizec
Properties, Inc. Deferred Compensation Plan, as amended by the first amendment
thereto dated May 4, 2004 (the “Plan”); and

     WHEREAS, Section 9.1 of the Plan provides that the Plan may be amended by
the Board of Directors of the Company (the “Board”), and the Board has approved
and adopted this amendment.

     NOW, THEREFORE, the Company amends the Plan, effective August 3, 2004, in
the following respects:

1. Section 4.6(d) shall be deleted and replaced in its entirety by the
following:

“Interest. Each Account shall be increased or decreased by the Interest credited
to such Account since the prior Determination Date as though the balance of that
Account had been invested in the applicable Valuation Funds chosen by the
Participant.”

     IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized
officer of the Company, this 3rd day of August, 2004.

            TRIZEC PROPERTIES, INC.
      /s/ Ted R. Jadwin       Name:   Ted R. Jadwin      Title:   Senior Vice
President, General Counsel and
Corporate Secretary     

 